02/07/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 20-0389



                                  No. DA 20-0389


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

GREGORY SCOTT GREEN,

             Defendant and Appellant.


                                       ORDER


      Upon consideration of Respondent’s motion for a 45-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Respondents are granted an extension of

time to and including April 6, 2022, within which to prepare, serve, and file its

response brief.




RB                                                                       Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                              February 7 2022